Exhibit 10.6

 

SECURED PROMISSORY NOTE

 



$32,686,256.40 July 3, 2017 (the “Effective Date”)

 



FOR VALUE RECEIVED, ICP Merger Sub, LLC, a Delaware limited liability company
(the “Merger Sub” and the “Initial Maker”), to be merged with and into Illinois
Corn Processing, LLC, a Delaware limited liability company (the “Target”),
following the consummation of the Merger (as defined in the Merger Agreement
referenced below), as Maker, hereby promises to pay to the order of Illinois
Corn Processing Holdings Inc. (the “Payee”), the original principal sum of
THIRTY-TWO MILLION, SIX HUNDRED EIGHTY-SIX THOUSAND, TWO HUNDRED FIFTY-SIX
DOLLARS AND FORTY CENTS ($32,686,256.40) (as may be adjusted from time to time
pursuant to the terms below, the “Loan”) together with interest and any other
obligations payable hereunder, in each case in the manner described herein.
Certain terms used herein are as defined in Annex A. Further, Pacific Ethanol
Central, LLC, a Delaware limited liability company (“PEC”) is a party hereto.
This Secured Promissory Note (this “Note”) is a “Promissory Note” for purposes
of that certain Agreement and Plan of Merger, dated as of June 26, 2017 (as
amended, restated, supplemented or otherwise modified from time to time ,the
“Merger Agreement”), by and among PEC, as Buyer, the Merger Sub, the Target,
MGPI Processing, Inc. and the Payee as Sellers, pursuant to which Merger Sub
will merge with and into the Target, with the Target surviving as a wholly-owned
subsidiary of PEC and as the Maker hereunder.

 

1.      Adjustment to Principal Amount of Note. Upon the completion of the
determination of the “Final Working Capital” (as defined in the Merger
Agreement) pursuant to Section 1.7 of the Merger Agreement (the date of such
determination, the “Final Working Capital Date”), the face amount of this Note
(without giving effect to any reduction on account of any payment or prepayment
prior to the Final Working Capital Date) shall automatically be deemed,
immediately and without requirement for any further action, adjusted such that
the original principal amount of this Note shall be equal to the amount set
forth below under the heading “Adjusted Principal Amount”, which Adjusted
Principal Amount shall be as follows:

 

Working Capital Adjustment Amount Adjusted ICPH Principal Amount, in dollars In
the event that an “Adjusted Excess Amount” exists pursuant to Section 1.7 of the
Merger Agreement  The sum of (a) $32,686,256.40 plus (b) the product of (i) such
Adjusted Excess Amount multiplied by (ii) 70% In the event that an “Adjusted
Shortfall Amount” exists pursuant to Section 1.7 of the Merger Agreement The sum
of (a) $32,686,256.40 minus (b) the product of (i) such Adjusted Shortfall
Amount multiplied by (ii) 70%

 

; in each case, with same effect as if such adjusted principal amount were set
forth above as the original face amount of this Note on the date hereof. Such
determination of the Adjusted Principal Amount shall be made in accordance with
the Merger Agreement and subject to the approval of the Payee and the Maker
pursuant thereto. Upon written request by the Maker to the Payee, from time to
time, the Payee shall confirm in writing the Adjusted Principal Amount.

 

2.      Interest. Interest shall accrue on the unpaid principal amount of this
Note and be calculated on the basis of a 360 day year at LIBOR plus the
Applicable Margin. In the event of any adjustment of the principal amount of the
Note as set forth in Section 1, the applicable rate of interest shall accrue,
and shall be deemed to have accrued on the unpaid principal amount of the note
as adjusted pursuant to Section 1 as of the Effective Date. Notwithstanding
anything to the contrary set forth elsewhere herein, upon the occurrence and
during the continuance of an Event of Default, the outstanding principal amount
of this Note, and all accrued and overdue interest, shall bear interest until
paid at the rate then applicable to the principal amount of this Note plus 2.00%
per annum and shall be payable on demand.  Interest shall accrue on a daily
basis, based on the actual number of days elapsed, and shall be payable on the
earlier of (x) the date on which the entire amount of principal outstanding
under this Note is repaid in full or (y) on the Maturity Date.

 

3.      Term; Maturity Date. Subject only to the acceleration provisions of
Section 10, all unpaid principal, fees and accrued and unpaid interest shall be
due and payable in full on January 3, 2019 (the “Maturity Date”).

 

4.      Voluntary Prepayments. The Maker may at any time prepay any principal
amount of this Note in whole, or in part, without premium or penalty, provided
that any prepayment under this Note shall be accompanied by a simultaneous pro
rata prepayment under the MGP Note. By way of example, if the Maker makes a
principal prepayment under this Note in the amount of $70, the Maker shall make
a simultaneous prepayment under the MGP Note in the amount of $30.

 

 

 



 1 

 

 

5.      Mandatory Prepayments. On the date of receipt of any net cash proceeds
by the Maker in excess of $1,000,000 over the term of this Note from the
conveyance, assignment, sale, sale and leaseback, lease or sublease (as lessor
or sublessor), license, exchange, transfer or other disposition of any property
constituting Collateral, whether now owned or hereinafter acquired, the Maker
shall pay to the Payee an amount equal to 70% of such excess net cash proceeds,
which payment shall be applied by the Payee upon receipt thereof to reduce the
outstanding balance of the Note. On the date of receipt of any net cash proceeds
in excess of $30,000,000 from insurance, condemnation awards or other
compensation in respect of one or more casualty events involving any one or more
related properties constituting Collateral, the Maker shall pay to the Payee an
amount equal to 70% of any such net cash proceeds, which payment shall be
applied by the Payee upon receipt thereof to reduce the outstanding balance of
the Note.     

 

6.      General Payment Terms. All payments of principal of, and interest upon,
this Note shall be made by the Maker to the Payee in cash in immediately
available funds in lawful money of the United States of America, by wire
transfer to the bank account designated by the Payee in writing from time to
time. All payments under this Note shall be made to the Payee without
withholding, defense, set-off, counterclaim or deduction. Payments and
prepayments made to the Payee by the Maker hereunder shall be applied first to
expenses recoverable under Section 14, then accrued interest and then to
principal (provided that the Maker acknowledges that the application of such
amounts as between the Payee and MGP shall be in accordance with the Master
Terms Agreement). If the due date of any payment under this Note would otherwise
fall on a day that is not a Business Day, such due date shall be extended to the
next succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension. From time to time, within five (5)
days of written request by the Maker, the Payee shall provide the Maker with a
reasonably detailed statement of all amounts outstanding under the Note on a
line item basis, provide all supporting invoices and other documentation with
respect to any expenses seeking to be recovered by the Payee pursuant to Section
14, and to provide to Borrower, as well as any third party to the extent
directed to do so by Borrower, with a payoff demand good for no less than ten
(10) days of the issuance thereof.

 

7.      Pledge of Interests in and to ICP. As collateral security for the
payment and performance as and when due of all Obligations (whether at stated
maturity, by acceleration or otherwise and whether arising under this Note, the
Mortgage or any other Credit Document), PEC hereby pledges and grants to the
Payee a security interest in all of PEC’s right, title and interest in the
following property, assets and revenues, whether now owned by PEC or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property, assets and revenues described in this Section 7 being collectively
referred to herein as the “PEC Collateral”):

 

(a)       all limited liability company interests issued by the Maker, together
with all certificates representing the same;

 

(b)       all limited liability company interests and other ownership or equity
interests of any class issued by the Maker, securities, moneys or other property
representing a dividend on or a distribution or return of capital on or in
respect of the limited liability company interests issued by the Maker, or
resulting from a split-up, revision, reclassification or other like change of
such interests or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect thereof;

 

(c)       all shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person of any successor entity of any merger or
consolidation involving the Maker, but only to the extent of the interests in
and to the Maker; and

 

(d)       all proceeds of and to any of the foregoing.

 

The obligations of PEC under this Section 7 are primary, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Maker under
this Note, or any substitution, release or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than the actual performance of the Obligations), it being the
intent of this Section 7 that the obligations of PEC hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising, as such
Obligations are reduced from time to time in accordance with this Note,
including any payments received on account thereof.

 

 

 



 2 

 

 

Notwithstanding anything to the contrary set forth elsewhere herein or in any
other Credit Document, (a) any obligations of PEC arising under this Note and
any other Credit Document are limited to its interests, rights and title in and
to the PEC Collateral and do not constitute personal obligations of or liability
to PEC, except to the extent of any fraud or willful misconduct by PEC with
respect to the PEC Collateral, (b) the general credit of PEC is not obligated or
available for the payment of the Obligations created or secured by the Notes or
any other Credit Document and, except to the extent of any fraud or willful
misconduct by PEC with respect to the PEC Collateral, the Payee will not look,
and shall be prohibited from looking, to PEC or its directors, officers,
employees representatives, or its interest holders with respect to the
Obligations or any covenant, stipulation, promise, indemnity, agreement or
obligation contained in the Note or any other Credit Document, (c) in enforcing
its rights and remedies under the Credit Documents, the Payee will look solely
to any or all of the PEC Collateral, the ICP Collateral and the Maker for the
payment of such Obligations pursuant to the Credit Documents and for the
performance of the provisions hereof and thereof and shall not look to PEC
except to the extent of any fraud or willful misconduct by PEC with respect to
the PEC Collateral, and (d) the Payee will not seek a deficiency or other money
judgment against any PEC Party and will not institute any separate action
against PEC by reason of any default that may occur in the performance of any of
the terms and conditions of the Credit Documents, except to the extent required
to do to enforce its rights against the PEC Collateral and except to the extent
of any fraud or willful misconduct by PEC with respect to the PEC Collateral.
This provision shall not be construed as in any way adversely affecting or
impairing the Payee’s lien as against the PEC Collateral or Payee’s right and
remedies with respect thereto pursuant to this Note or applicable law, including
foreclosure.

 

8.       Security Grant from the Maker. As collateral security for the payment
and performance as and when due of all Obligations (whether at stated maturity,
by acceleration or otherwise and whether arising under this Note, the Mortgage
or any other Credit Document), the Maker hereby pledges and grants to the Payee
a security interest in all of its right, title and interest in the following
property, assets and revenues, whether now owned by the Maker or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property, assets and revenues described in this Section 8 being collectively
referred to herein as the “ICP Collateral” and together with the collateral as
described in the Mortgage and the PEC Collateral, the “Collateral”):

 

(a)       all accounts, as-extracted collateral, chattel paper (whether tangible
or electronic), commercial tort claims, deposit accounts, documents, equipment,
financial assets, fixtures, general intangibles, goods, instruments (including
promissory notes), insurance, intellectual property, inventory, investment
property, letter-of-credit rights, payment intangibles, equity interests,
receivables and receivables records, securities, securities accounts, security
entitlements and software (as and to the extent such terms are defined in the
UCC);

 

(b)       all other tangible and intangible property whatsoever; and

 

(c)       all proceeds of and to any of the foregoing.

 

9.       Events of Default. An “Event of Default” shall exist hereunder if any
one or more of the following events shall occur:

 

(a)       the Maker shall fail to pay the Loan, including interest, and all
other amounts, in full in cash on the Maturity Date, the Maker fails to make any
required payment to the Payee pursuant to Section 5 within five (5) Business
Days of the Maker’s receipt of the funds required to be paid to Payee pursuant
to Section 5, or fails to pay any other amount as and when required to be made
hereunder and such failure continues for more than ten (10) days after written
demand therefor by the Payee to the Maker; or

 

(b)       the Maker (or PEC with respect to the PEC Collateral only) shall fail
to perform or observe any term, covenant or agreement to be performed or
observed by it contained in paragraphs (a), (c), (d), (e), (f), (g), (h) or (j)
of Annex B; provided that, except for paragraph (c), if such default or failure
is involuntary, inadvertant or by mistake and is capable of cure, such default
or failure shall not constitute an Event of Default if cured to the reasonable
satisfaction of the Payee within ten (10) days of the occurrence of such
default; or

 

(c)       the default or failure to perform any other obligations of the Maker
or PEC set forth herein, in the Mortgage or in any other Credit Document as and
when required (after expiration of all applicable notice and cure periods);
provided that, if such default or failure is capable of cure, such default or
failure shall not constitute an Event of Default if cured to the reasonable
satisfaction of the Payee within thirty (30) days after written demand for cure
thereof to the Maker from the Payee or, if such cure by its nature would take
more than thirty (30) days to cure, then, so long as the Maker is diligently
pursuing such cure, the Maker shall have up to an additional thirty (30) days to
cure such default or failure before such default shall constitute an Event of
Default; or

 

 

 



 3 

 

 

(d)       the failure of any representation or warranty set forth herein, in the
Mortgage or in any other Credit Document to be true, correct and complete in any
material respect; provided that, if such failure is subject to cure, such
failure shall not constitute an Event of Default if cured to the reasonable
satisfaction of the Payee within thirty (30) days after written demand for cure
to the Maker from the Payee or, if such cure by its nature would take more than
thirty (30) days to cure, then, so long as the Maker is diligently pursuing such
cure, the Maker shall have up to an additional thirty (30) days to cure such
default before such default shall constitute an Event of Default; or

 

(e)       the Maker or PEC institutes or consents to any liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
proceeding under any Debtor Relief Law with respect to it or any of the
Collateral; or any such proceeding is instituted against the Maker or PEC and is
not dismissed within the earlier of (i) prior to the entry for an order for
relief or similar order adjudicating the Maker or PEC as subject to such
proceeding or (ii) ninety (90) days after the commencement thereof; or

 

(f)       any judgment, writ, warrant of attachment or execution or similar
process is issued or levied against the Maker or any of the Collateral in an
amount in excess of $3,000,000 and is not otherwise covered by insurance,
released, vacated, stayed or fully bonded by the earlier of (i) within sixty
(60) calendar days after its issue or levy or (ii) at least thirty (30) days
prior to any execution or foreclosure sale with respect thereto; or

 

(g)        a Change of Control; or

 

(h)       the failure to comply with paragraph (b) of Annex B or any Lien (other
than a Permitted Lien) is created, incurred, assumed or permitted to exist on
any property or asset constituting PEC Collateral; provided that, in each case,
if the creation of any such Lien is involuntary, inadvertent or by mistake, and
is capable of cure, it shall not constitute an Event of Default if such Lien is
terminated, removed or released to the reasonable satisfaction of the Payee
within the earlier of, any enforcement of such Lien or thirty (30) days written
demand for cure thereof to the Maker from Payee or, if such cure by its nature
would take more than thirty (30) days to cure, then, so long as the Maker
diligently pursuing such cure, the Maker shall have up to an additional thirty
(30) days to cure such default or failure before such default shall constitute
an Event of Default; or

 

(i)       there shall have occurred any “Event of Default” under and as defined
in the MGP Note; or

 

(j)       all or any material part of this Note, the Mortgage or any other
Credit Document delivered by or on behalf of the Maker in order to grant or
perfect a Lien as security for any of the Obligations is or becomes void,
illegal, invalid, unenforceable or of limited force and effect, or the Payee
does not have or ceases to have a valid and perfected first priority Lien
(subject to any Permitted Lien) in any Collateral for any reason other than the
failure of the Payee to take any action within its control; provided that, if
such default or failure is capable of cure, such default or failure shall not
constitute an Event of Default if cured to the reasonable satisfaction of the
Payee within thirty (30) days written demand for cure thereof to the Maker from
Payee or, if such cure by its nature would take more than thirty (30) days to
cure, then, so long as the Maker diligently pursuing such cure, the Maker shall
have up to an additional thirty (30) days to cure such default or failure before
such default shall constitute an Event of Default.

 

10.       Remedies. Upon the occurrence of any Event of Default specified in
Section 9(e), the principal amount of this Note together with any interest
thereon, all fees and all other Obligations shall become immediately and
automatically due and payable, without presentment, demand, notice, protest or
other requirements of any kind (all of which are hereby expressly waived by the
Maker). Upon the occurrence and during the continuance of any other Event of
Default, the Payee may, by written notice to the Maker, declare the principal
amount of this Note together with any interest thereon to be due and payable,
and the principal amount of this Note together with any such interest shall
thereupon immediately become due and payable without presentment, further
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by the Maker). Following any such demand, the Maker shall
immediately pay to such holder all amounts due and payable with respect to this
Note. If an Event of Default shall have occurred and is continuing, the Payee
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the UCC (whether or not the UCC is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Payee were the sole and absolute owner thereof (and the
Maker agrees to take all such action as may be appropriate to give effect to
such right).

 

 

 



 4 

 

 

11.       Representations and Warranties. The Maker, and PEC to the extent
applicable to it, each separately and severally represents and warrants to the
Payee as follows:

 

(a)       General Representations. It is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has
full power and authority to execute, deliver and perform its obligations under
this Note and the other Credit Documents to which it is a party.  It has duly
authorized and taken all other appropriate action for the execution, delivery
and performance of this Note and any other document or instrument delivered
pursuant hereto or in connection herewith and the consummation of the
transactions provided for in this Note.  It has duly executed and delivered this
Note and the other Credit Documents to which is it’s a party, this Note and such
other Credit Documents constitute its legal, valid and binding obligation,
enforceable in accordance with its terms except as enforceability thereof may be
limited by any Debtor Relief Laws and by equitable principles, whether
considered at law or in equity.  Its execution and delivery of this Note and the
other Credit Documents to which it is a party, the performance of the
obligations or transactions contemplated by this Note and such other Credit
Documents and the fulfillment of the terms of this Note and such other Credit
Documents will not (i) conflict with or violate any of its organizational
documents or any contractual obligations applicable to it (ii) conflict with or
violate any order, judgment or decree of governmental authority binding on it,
(iii) require any approval of its equityholders or any approval or consent of
any Person under any contractual obligation of such representing Person, except
for such approvals or consents which will be obtained on or before the date
hereof, or (iv) conflict with or violate any applicable laws, or (v) result in
or require the creation or imposition of any Lien upon any of its properties or
assets (other than any Liens created under this Note, the MGP Note and the
Mortgage).  It has duly obtained, effected or given all authorizations,
consents, licenses, orders or approvals of or registrations or declarations with
any governmental authority or any other Person required in connection with the
execution and delivery of this Note and the performance of the transactions
contemplated by this Note, and such authorizations, consents, licenses, orders
or approvals of or registrations or declarations are in full force and effect.
There are no actions, suits or proceedings by or before any arbitrator or
governmental authority pending against or, to its knowledge, threatened against
or affecting it as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a material adverse effect on (x) the
ability of the Maker to fully and timely perform the Obligations, (y) the
legality, validity, binding effect or enforceability of this Note against the
Maker or the Collateral, or (z) the rights, remedies and benefits available to,
or conferred upon, the Payee under this Note. It is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

 

(b)       Collateral Representations. The full and correct legal name, type of
organization, jurisdiction of organization and mailing address of the Maker and
PEC respectively are correctly set forth in Schedule 1. The Equity Interests are
not certified. The Equity Interests are duly authorized, validly existing, fully
paid and non-assessable, and none of the Equity Interests are or will be while
the Obligations are outstanding, subject to any contractual restriction, or any
restriction under the organizational documents of the Maker except as
contemplated herein.

 

(c)       No Article 8 Security. The Maker and PEC represent and warrant to the
Payee that none of the Maker’s Equity Interests are a “security”, as such term
is defined in UCC Article 8, and that neither the Maker nor PEC will cause or
permit the Maker to “opt-in” to UCC Article 8 or to otherwise cause or permit
any of the Maker’s Equity Interests to be a security for purposes of UCC Article
8.

 

12.       Covenants. The Maker and PEC each covenants and agrees as provided in
Annex B.

 

13.       Governing Law; Submission to Jurisdiction; Waiver of Jury Trial, Etc.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York. The Maker, PEC and Payee hereby submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York City, borough of
Manhattan for the purposes of all legal proceedings arising out of or relating
to this Note or the transactions contemplated hereby. Notwithstanding the
foregoing, the Payee may commence any action to enforce any Lien in any court
located in any state or other location that would otherwise have proper
jurisdiction with respect to such enforcement action. This Note may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same Note. Delivery of an executed counterpart of a signature page to this Note
by electronic transmission shall be as effective as delivery of an original
executed counterpart of this Note. This Section 13 shall survive the termination
of this Note. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

 

 



 5 

 

 

14.       Expenses; Amendments; Notices. The Maker and the Payee shall each be
solely responsible and bear their own respective fees, costs and expenses,
including any and all attorneys’ fees and costs, incurred in connection with the
drafting, negotiation, execution and delivery of this Note. The Maker shall pay
within fifteen (15) days of written demand therefore by the Payee to the Maker,
provided that such demand includes a detailed listing of all such costs and
expenses and supporting documentation relating to same (except for any
information of a confidential legal nature, including narrative descriptions of
legal work involving strategy or the identification or assessment of risks or
liabilities, which information may be redacted or omitted), all reasonable costs
and expenses of the Payee, including reasonable attorney’s fees and costs, in
connection with (a) any amendment to the extent requested by the Maker and any
forbearance, waiver, consent, restructuring or reorganization of the Note or the
Maker (including with respect of the bankruptcy of the Maker), and (b)
enforcement or attempted enforcement of the Note, and any matter related
thereto; provided that (i) any such fees and costs shall be limited to those
incurred by ICPH or MGP, but not both and (ii) in the event the Maker is the
prevailing party in any such enforcement proceedings, the Maker, not the Payee,
shall be entitled to all of its reasonable fees and costs, including reasonable
attorneys’ fees and costs. To the extent any of the foregoing fees, costs and
expenses of the Payee in this Section 14 are not reimbursed within a reasonable
period following demand therefor, the Payee and MGP shall ratably share such
fees, costs and expenses in proportion to the respective amounts due under their
respective Promissory Notes. This Note may not be changed, modified or
terminated orally, but only by an agreement in writing signed by the Maker, PEC
and the Payee, provided that Payee and MGP may periodically amend or otherwise
modify the Master Terms Agreement without providing notice to or obtaining the
consent of the Maker or PEC. All notices and other communications in respect of
this Note shall be given or made in writing at the address as shall be
designated by such party in a notice to the other party. Except as otherwise
provided in this Note, all such communications shall be deemed to have been duly
given when transmitted by electronic transmission (subject to receipt of
confirmation thereof by recipient), the next day when delivered overnight mail
by a national carrier or upon personal delivery or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

15.       Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Payee and each of its affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Payee or any such
affiliate to or for the credit or the account of the Maker against any and all
of the obligations of the Maker now or hereafter existing hereunder to the Payee
or, irrespective of whether or not the Payee shall have made any demand
hereunder and although such obligations of the Maker may be contingent or
unmatured or are owed to a branch or office of the Payee different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Payee and its affiliates hereunder are in addition to other rights
and remedies (including other rights of setoff) that the Payee or its affiliates
may have.

 

16.       Assignments. The Maker may not assign any of its rights or obligations
under this Note without the consent of the Payee. The Payee may at any time
assign all or a portion of its rights and obligations under this Note without
the prior written consent of the Maker, but upon notice to the Maker, which
notice shall set forth the name address and contact information of such
assignee; provided that, in the event of any partial assignment or assumption to
any Person, the Maker shall have no obligation to communicate with or otherwise
report to such assignee and such assignee shall not have any rights of consent
or approval, with all such rights remaining with the Payee. Subject to the
foregoing, from and after the effective date specified in each assignment and
assumption, the assignee thereunder shall be a party to this Note and, to the
extent of the interest assigned by such assignment and assumption, have the
rights and obligations of the Payee under this Note, and the Payee shall, to the
extent of the interest assigned by such assignment and assumption, be released
from its obligations under this Note (and, in the case of an assignment and
assumption covering all of the Payee’s rights and obligations under this Note,
the Payee shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 14 with respect to facts and circumstances occurring
prior to the effective date of such assignment, subject to any corresponding
obligations and liabilities of the Payee with respect thereto. In no event shall
the Payee make any assignment to, or allow any assumption by, any Person (other
than an affiliate of the Payee) which would constitute a competitor of the Maker
or its affiliates with respect to procurement, manufacture, production, delivery
and sale of ethanol and related products.

 

17.       Conditions Precedent. The effectiveness of this Note, and any
obligation of the Payee to extend any financing to the Maker on the date hereof
or the creation of any of the Obligations hereunder by the Maker, is expressly
subject to the satisfaction of the following conditions on or before the date
hereof:

 

(a)       The Closing Date under the Merger Agreement shall have occurred;

 

(b)       The Payee shall have received this Note originally executed and
delivered by each Person party hereto and the Payee shall have received a copy
of the fully executed Mortgage, with the original copy of the Mortgage being
delivered to Commonwealth Land Title Insurance Company (the “Title Company”) for
recording at closing;

 

 

 



 6 

 

 

(c)       ICPH, as agent for itself and MGP, shall have received an ALTA
mortgagee title insurance policy or unconditional commitments therefor issued by
the Title Company, naming ICPH, in its capacity as such agent, as insured with
respect to the real property which is the subject of the Mortgage (the “Title
Policy”), the insured amount to be equal to the face amount of this Note and the
MGP Note; provided that ICPH, in its capacity as such agent, shall have paid the
Title Company all expenses and premiums of the Title Company together with all
other sums required in connection with the issuance of the Title Policy (with
such premiums and costs of ICPH, in its capacity as such agent, being allocated
between ICPH and MGP pursuant to the Master Terms Agreement); provided further
that all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgage in the appropriate real
estate records shall be paid equally by ICPH, in its capacity as such agent, and
the Maker (with all costs of ICPH, in its capacity as such agent, being
allocated pursuant to the Master Terms Agreement);

 

(d)       ICPH, as agent for itself and MGP, shall have received a favorable
written opinion from counsel admitted to the practice of law in the State of
Illinois with respect to the form of mortgage being in proper form for
recording, upon recording the liens created by such Mortgage shall attach to the
real property described therein and, to the extent Illinois law is applicable to
the Mortgage, the enforceability of the Mortgage under Illinois law, all subject
to and limited by customary and reasonable qualifications, limitations and
assumptions; and

 

(e)       The Payee shall have received each material organizational document of
each of the Maker and PEC to the extent necessary to confirm authority to
execute, deliver and perform the Note and the other Credit Documents, together
with such consents, resolutions, signature and incumbency certificates as
reasonably required with respect thereto.

 

18.       Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Note in its entirety and not to any particular
provision hereof, (d) all references herein to Sections shall be construed to
refer to Sections of this Note and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, supplemented or otherwise modified from time to time.

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the Maker and PEC have caused this Note to be executed and
delivered by their duly authorized officers, as of the date and year and at a
place first above written.

 



  ICP MERGER SUB, LLC, as Initial Maker   by its sole member       PACIFIC
ETHANOL CENTRAL, LLC       By:  /s/ Neil M. Koehler   Name:
Title: Neil M. Koehler
Chief Executive Officer and President

 

  

 

 

 

 

 

 

 

 

 

ICPH Promissory Note



   

 

 

 

 



  ILLINOIS CORN PROCESSING, LLC, as Maker immediately following the Merger      
    By:  /s/ Neil M. Koehler   Name:
Title: Neil M. Koehler
Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICPH Promissory Note



   

 

 





  PACIFIC ETHANOL CENTRAL, LLC           By:  /s/ Neil M. Koehler   Name:
Title: Neil M. Koehler
Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICPH Promissory Note



   

 

 

ANNEX A

 

Definitions. The following capitalized terms, when used in this Note, shall have
the following meanings:

 

“Applicable Margin” means, for any day in any period, the corresponding rate per
annum set forth below under the caption “Margin”:

 

Period Margin Commencing on the date hereof and ending on the 3-month
anniversary of the date hereof 5.00% Commencing on the date immediately
following the 3-month anniversary of the date hereof and ending on the first
anniversary of the date hereof 8.00% At all times thereafter 10.00%

 

; provided that if any period above would otherwise expire on a day that is not
the last day of an Interest Period, such period shall end on the nearest
Interest Period end date.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York and (b) with respect to
any LIBOR Determination Date, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in U.S. Dollar deposits in the London interbank market.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Capital Expenditures” means, with respect to any Person, the aggregate of all
expenditures by such Person for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets, software or additions to equipment
(including replacements, capitalized repairs and improvements) which should be
capitalized under GAAP on the balance sheet of such Person.

 

“Change of Control” means (a) the failure of Maker to at all times be a wholly
owned subsidiary of PEC, with the Maker being Controlled by PEC subject only to
the rights and remedies of Payee pursuant to the Credit Documents or (b) the
failure of PEC to continue to be Majority Owned and Controlled by Pacific
Ethanol, Inc., a Delaware corporation. For purposes of this definition the term
“Majority Owned” means, with respect to any Person, an equity ownership interest
in such Person, whether held directly or indirectly or some combination thereof,
of at least fifty-one percent (51%), and the term “Controlled” means the power
to direct the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities or other equity interests, by
contract or otherwise (notwithstanding that, in the case of clause (b) above
only, other Persons may have the right to participate in or veto significant
managerial decisions).

 

“Credit Documents” means this Note, the MGP Note, the Mortgage and any DACA.

 

“DACA” means one or more deposit account control agreements in favor of ICPH, as
agent for itself and MGP.

 

“Debtor Relief Law” means the Bankruptcy Reform Act of 1978, codified as 11
U.S.C. §§101 et seq, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“ICPH” means Illinois Corn Processing Holdings Inc.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Interest Period” means an interest period of three months initially commencing
on the date hereof and thereafter commencing on the date on which the
immediately preceding Interest Period expires.

 

“LIBOR” means, for any LIBOR Determination Date, the rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits of U.S. Dollars for a 3-month interest period that is quoted
by Bloomberg (or, to the extent such service ceases to be available, any
successor to such service as determined by the Payee) at approximately 11:00
a.m. (London, England time) on such LIBOR Determination Date; provided that if
LIBOR shall be less than zero on any LIBOR Determination Date, such rate shall
be deemed to be zero for the purposes of this Note. In the event LIBOR is
indeterminable or unavailable as of any LIBOR Determination Date, LIBOR for the
applicable Interest Period shall be deemed to be the rate in effect for the
immediately preceding Interest Period.

 

“LIBOR Determination Date” means the date that is two Business Days prior to the
first day of an Interest Period.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Equity Interests, any purchase option, call or similar right
of a third party with respect to such Equity Interests.

 

“Maker” means (a) immediately prior to the consummation of the Merger, the
Initial Maker, and (b) immediately following the consummation of the Merger, the
Target.

 

“Master Terms Agreement” means the Master Terms Agreement in the form attached
as Exhibit A. For avoidance of doubt, the Master Terms Agreement is not a Credit
Document.

 

“MGP” means MGPI Processing, Inc.

 

“MGP Note” means the Promissory Note (as defined in the Merger Agreement) in
favor of MGP.

 

“Mortgage” means the first priority mortgage delivered or caused to be delivered
by the Maker naming ICPH, as agent for itself and MGP, as mortgagee, in form and
substance reasonably satisfactory to the Payee with respect to certain real
property and fixtures owned by the Maker.

 

“Obligations” means all obligations of the Maker under the Credit Documents,
whether now existing or hereafter arising or incurred, and whether absolute,
contingent or otherwise, including all obligations to pay principal, fees and
interest (including any default interest and any interest accruing after the
commencement of any case under any Debtor Relief Law) under the Notes, the
Mortgage and any DACA, and all expenses, indemnification obligations and other
amounts payable by the Maker under any of the Credit Documents, in each case
whether accruing or arising before or after the commencement of any case under
any Debtor Relief Law (and whether or not such amounts are enforceable, allowed
or allowable as a claim in whole or in part in such case).

 

“Permitted Liens” means (a) the liens created in favor of the Payee and MGP
pursuant to the Credit Documents, (b) in the case of ICP Collateral, inchoate
liens arising by operation of law which were incurred in the ordinary course of
business, including carriers’, warehousemen’s and mechanics’ Liens and other
similar Liens; provided that, to the extent such inchoate liens become a
presently existing Lien against any of the ICP Collateral, such Lien shall still
constitute a permitted Lien so long as (i) in the aggregate, such Liens do not
materially detract from, taken as a whole, the value of the ICP Collateral or
otherwise materially impair the operations of the business of ICP or (ii) such
Liens are being contested in good faith by appropriate proceedings, which
proceedings have the effect of postponing or preventing the forfeiture or sale
of the property subject to such Liens and for which adequate reserves have been
made if required in accordance with generally accepted accounting principles and
any such Liens are paid or released at least thirty (30) days prior to any such
forfeiture or foreclosure sale, (c) in the case of ICP Collateral, pledges or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other similar social security
legislation, (d) in the case of ICP Collateral, Liens securing taxes,
assessments and other governmental charges, the payment of which is not yet due
or is being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by generally accepted
accounting principles shall have been made, (e) in the case of ICP Collateral,
Liens securing Indebtedness permitted under Section 12(a)(ii), so long as such
Indebtedness is incurred prior to or within 90 days after such acquisition,
construction, lease or improvement and such Lien does not encumber assets other
than the specific assets acquired in connection with the incurrence of such
Indebtedness, (f) those Liens, encumbrances and other exceptions to title
identified in Schedule B of the Title Policy and (g) any other charge,
encumbrance, claim or right which constitutes a Lien against the ICP Collateral
to the extent such charge, encumbrance, claim or right existed prior to and
continues after the Closing of the merger pursuant to the Merger Agreement.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Maker,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests or any option, warrant or other right to acquire any such Equity
Interests.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

 

 



 11 

 

 

ANNEX B

 

The Maker and, to the extent applicable, PEC covenant and agree as follows:

 

(a) Indebtedness. The Maker will not create, incur, assume or permit to exist
any Indebtedness except: (i) Indebtedness created hereunder; (ii) purchase money
Indebtedness, including capital lease obligations, for fixed or capital assets
so long as such Indebtedness is incurred prior to or within 90 days after such
acquisition, construction, lease or improvement and is secured only by the
assets acquired in connection with the incurrence of such Indebtedness; (iii)
unsecured Indebtedness incurred in good faith and in the ordinary course of
ICP’s business and operations, including any Indebtedness owed to affiliates of
the Maker so long as permitted under clause (d)(ii) or (g) below; and (iv) any
indebtedness which is permitted as a Permitted Lien.

 

(b) Liens. The Maker will not create, incur, assume or permit to exist any Lien
on any property or asset constituting Collateral, whether now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except Permitted Liens.

 

(c) Fundamental Changes. Except as contemplated in the Merger Agreement, the
Maker will not, and PEC will not permit the Maker to (i) merge into or
consolidate with any other Person, (ii) permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (in each case, whether now owned or hereafter acquired) or (iii)
liquidate or dissolve.

 

(d) Investments, Loans, Advances, Guarantees and Acquisitions.

 

(i) Investments: Except as contemplated in the Merger Agreement, the Maker will
not purchase, hold or acquire (including pursuant to any merger with any Person
that was not the Maker prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, or make or permit to exist any investment
or any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit. Maker shall not create or acquire any
subsidiaries.

 

(ii) Loans, Advances and Guaranties: Maker will not make or permit to exist any
loans or advances to, or guarantee any obligations of, any other Person;
provided that accounts receivable and other advances made by the Maker to any
affiliate, and any agreement to be obligated with respect to its pro rata share
of certain centralized operating expenses or with respect to any letter of
credit issued on its behalf, and any agreement to indemnify in connection
therewith up to such pro rata share, together with any agreement to reimburse
such affiliates with respect thereto, shall be permitted.

 

(e) Restricted Payments. The Maker will not declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment.

 

(f) Capital Expenditures. The Maker will not make or commit to make any Capital
Expenditure, except Capital Expenditures in the ordinary course of business and
to the extent deemed necessary or appropriate in good faith by the Maker in
connection with its business and operations.

 

(g) Transactions with Affiliates. The Maker will not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its affiliates, except in the ordinary course of business at prices and on
terms and conditions not less favorable to the Maker than could be obtained on
an arm’s-length basis from unrelated third parties and transactions entered into
by the Maker not involving any other affiliate.

 

(h) Further Assurances; Pledged Equity Interests. If an Event of Default shall
have occurred and be continuing, all dividends and other distributions on any
pledged Equity Interests shall be paid directly to the Payee and retained by it
as part of the Collateral. The Maker hereby expressly authorizes and instructs
each issuer of any pledged Equity Interests pledged hereunder to (i) comply with
any instruction received by it from the Payee that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Note, without any other or further instructions from the
Maker, and (ii) pay any dividend or other payment with respect to any pledged
Equity Interests directly to the Payee. Without limiting any rights or powers
granted by this Note to the Payee while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Payee is hereby appointed the attorney-in-fact of the Maker for the
purpose of carrying out the provisions of this Note and taking any action and
executing any instruments that the Payee may deem necessary or advisable to
accomplish the purposes, which appointment as attorney-in-fact is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
so long as the Payee shall be entitled under this Note to make collections in
respect of the Collateral, if an Event of Default shall have occurred and be
continuing, the Payee shall have the right and power to receive, endorse and
collect all checks made payable to the order of the Maker representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.

 

(i) Cash Management. By no later than 120 days of the Effective Date, the Maker,
using commercially reasonable efforts, shall endeavor to obtain and deliver to
the Payee and MGP a DACA executed by the Maker and the Maker’s depositary bank,
using such depositary bank’s standard form, subject only to such revisions
thereto as may be reasonably requested by the Maker, the Payee or MGP. To the
extent such DACA or DACAs are obtained pursuant hereto, the Maker will, after
obtaining same, use only those accounts which are subject to such DACA or DACAs.

 

 



 12 

 

 

Schedule 1

 

Legal Names of Maker and PEC

 

Legal Name Type of Entity Jurisdiction of Organization Mailing Address ICP
Merger Sub, LLC Limited Liability Company Delaware

400 Capitol Mall, Suite 2060, Sacramento, CA 95814

Illinois Corn Processing, LLC

Limited Liability Company Delaware

400 Capitol Mall, Suite 2060, Sacramento, CA 95814

Pacific Ethanol Central, LLC

Limited Liability Company Delaware

400 Capitol Mall, Suite 2060, Sacramento, CA 95814

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

Exhibit A

 

MASTER TERMS AGREEMENT

 

MASTER TERMS AGREEMENT dated as of July 3, 2017 between Illinois Corn Processing
Holdings Inc. (“ICPH”) and MGPI Processing, Inc. (“MGP”, together with ICPH, the
“Payees”).

 

Reference is made to (i) that certain Secured Promissory Note dated as of July
3, 2017 by ICP Merger Sub, LLC (the “Initial Maker”), Illinois Corn Processing,
LLC (the “Target”, together with the Initial Maker, the “Makers”) and Pacific
Ethanol Central, LLC (“PEC”) in favor of ICPH (the “ICPH Note) and (ii) that
certain Secured Promissory Note dated as of July 3, 2017 by Makers and PEC in
favor of MGP (the “MGP Note”, together with the ICPH Note, the “Notes”).
Capitalized terms used in this Agreement and not otherwise defined are used
herein as defined in the Notes.

 

Section 1. Agreements. Notwithstanding anything in the Notes to the contrary,
the parties hereto agree as follows:

 

(a)        Pari Passu Pro Rata Liens. Notwithstanding anything herein or in any
Credit Document to the contrary and notwithstanding the method, manner or order
of the creation, attachment or perfection of any Lien (including the order of
filing of any UCC financing statements or other Lien perfection documents), all
Liens granted to or for the benefit of either Payee pursuant to the Notes, the
Mortgage, any DACA or any other Credit Document shall be of equal priority, as
between the Payees, and shall be for the pro rata benefit of each Payee, with
any proceeds from the Collateral to be allocated between the Payees as provided
in Section 1(b) below. Solely for Lien perfection purposes, each Payee (the
“Agent Payee”) agrees to act as agent for itself and the other Payee with
respect to any Collateral in the custody or control of the Agent Payee or with
respect to which the Agent Payee has a Lien, whether such Lien is perfected by
the filing of a UCC financing statement or a mortgage or by any other method.
Without limiting the foregoing, all Collateral in the possession or control of
an Agent Payee shall be possessed or controlled by such Agent Payee as
gratuitous bailee for perfection for the benefit of each Payee as secured party
so as to satisfy the requirements of sections 8-106(d)(3), 8-301(a)(2), 9-104
and 9-313(c) of the UCC. In this Section 1(a), “control” has the meaning given
that term in sections 8-106 and 9-314 of the UCC. Without limiting the
foregoing, each Payee hereby appoints ICPH to act as its agent for purposes of
perfecting and enforcing any Lien or other rights granted pursuant to the
Mortgage, and ICPH agrees to act in such capacity for such purposes.

 

(b)       Payment Sharing. All amounts and payments of any kind received by
either of the Payees under or in respect of the Notes or any other Credit
Document shall, whether received by voluntary payment or scheduled payment of
principal or interest, or exercise of rights or remedies with respect to the
Collateral, be shared ratably among the Payees in proportion to the respective
amounts due to them under their respective Notes (any such amounts, the “Shared
Payments”). Any Shared Payment received by a Payee to which it is not due shall
be segregated and held in trust and promptly paid over to the other Payee in the
form received, with any necessary endorsements. If an Event of Default exists,
any fees or expenses reasonably incurred by a Payee to collect a Shared Payment
shall be shared ratably between the Payees in proportion to the respective
amounts due to them under the respective Notes.

 

(c)       Enforcement.

 

(i)        If any Event of Default (as defined in either Note or any other
Credit Document) shall have occurred and be continuing, ICPH may, but shall not
be obligated to (except as provided in this Section 1(c)), take any enforcement
action under or with respect to any Credit Document. MGP shall not be entitled
to take any enforcement action under or with respect to any Credit Document
without ICPH's consent, provided that if a MGP Enforcement Condition has
occurred, MGP may (x) take any enforcement action under or with respect to any
Credit Document (other than any DACA or the Mortgage) so long as any proceeds of
such enforcement action are allocated between the Payees in accordance with
Section 1(b) above, and (y) with respect to any DACA or the Mortgage, instruct
ICPH in writing, and ICPH, as agent or secured party for ICPH and MGP under such
DACA or the Mortgage (as applicable), shall upon receipt of such instruction
commence an action to deliver an enforcement notice under such DACA or foreclose
the Mortgage (as applicable) or otherwise exercise the rights and remedies under
such DACA or Mortgage, or, if ICPH is unwilling to so foreclose on the Mortgage
or exercise such rights and remedies under the Mortgage, ICPH shall enter into
such agreements as MGP may reasonably request to enable MGP to foreclose the
Mortgage or exercise such rights and remedies in its own name; and with any
proceeds of such foreclosure or other exercise of rights or remedies being
allocated between the Payees in accordance with Section 1(b) above. For purposes
of this Section 1(c), an “MGP Enforcement Condition” shall be deemed to occur if
any Event of Default (as defined in either Note or any other Credit Document)
arises because of a failure to pay principal or interest under any Note (whether
at stated maturity, by virtue of acceleration or otherwise) and such Event of
Default remains in effect for at least 60 days, unless (A) ICPH shall have
commenced and be diligently pursuing in good faith enforcement of the Credit
Documents generally (including to foreclose or otherwise realize on all material
collateral, other than pledged equity interests), or (B) any bankruptcy or other
insolvency proceeding shall have been filed by or against either Maker or PEC.

 

 

 



 14 

 

 

(ii)       Notwithstanding anything in this Section 1(c) to the contrary, (A) if
ICPH commences any foreclosure action or otherwise attempts to realize on any
personal property collateral, and without regard to whether an MGP Enforcement
Condition has occurred or exists, or (B) if any bankruptcy or other insolvency
proceeding shall have been filed by or against either Maker or PEC, and without
regard to whether any payment or other Event of Default (as defined immediately
above) exists, the duration of such Event of Default, or any other fact or
circumstance, MGP may take any such action (including responsive or defensive
motions, pleadings, proofs of claim, statements of interest and other filings)
which MGP deems necessary to preserve, confirm, continue or protect the validity
and enforceability of its liens or rights to the collateral, so long as such
action is not inconsistent with the terms of this agreement, and does not
contest the liens of ICPH or hinder the exercise of remedies thereby.  

 

(d)       Amendments. No amendment, modification, termination or waiver of any
provision of any Note, or consent to any departure by any party therefrom, shall
in any event be effective without the written consent of each of ICPH and MGP.

 

(e)       Mortgage Fees. Any title insurance, recording or similar fees which
are payable by a Payee pursuant to its Note in connection with the Mortgage
(including any such fees payable by ICPH in its in capacity as agent for the
Payees) shall be shared ratably among the Payees in accordance with the original
principal amounts of their respective Notes.

 

Section 2. General. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York. The Payees hereby submit to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York City,
borough of Manhattan for the purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. This
Agreement may be executed in any number of counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, taken together,
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
This Section 2 shall survive the termination of this Agreement. EACH PARTY
HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 





  ILLINOIS CORN PROCESSING HOLDINGS INC.           By:      Name:
Title:  
 

 









  MGPI PROCESSING, INC.           By:      Name:
Title:  
 

 

 

 

 

 

 

 

 

 



 15 

 